Citation Nr: 0327216	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-08 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945 and from October 1950 to February 1953.  He died in July 
2000 and the appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (2003) and basic eligibility 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code and denied service connection for the 
cause of the veteran's death.


REMAND

In this case, the appellant maintains that it was possible 
that the veteran's service-connected poliomyelitis with 
residual paralysis of both lower extremities contributed to 
his death.  

The veteran's certificate of death shows that he died on July 
[redacted], 2000 and lists the immediate cause of death as pneumonia.  
Congestive heart failure, coronary artery disease, deep vein 
thrombosis, and multiple diseases of the aged were listed 
under conditions leading to immediate cause and underlying 
cause (disease or injury that initiated events resulting in 
death) last.  In a January 2001 statement, T. F. Beaman, 
D.O., indicated that his review of the records revealed that 
the veteran had polio when he was younger, but he was 
uncertain as to how this contributed to the veteran's death.  
Dr. Beaman added that it was certainly possible that the 
veteran had a post-polio syndrome that did contribute to some 
of his debilitation and overall medical problems as well as 
contributing to his respiratory ailments.

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In a July 2002 VA Form 9, the appellant requested a local 
hearing to give testimony in support of her claim.  The 
record does not reflect that the RO scheduled a hearing.  
Moreover, in a February 2003 informal brief, the appellant's 
representative indicated that the case should be remanded to 
comply with her hearing request and to obtain additional 
medical records.  The provisions of 38 C.F.R. § 3.103(c) 
(2003) provide that: "Upon request, the claimant is entitled 
to a hearing at any time on any issue involved in a claim 
within the purview of Part 3 of this chapter, subject to the 
limitations described in § 20.1304 of this chapter with 
respect to hearings in claims which have been certified to 
the Board of Veterans' Appeals for appellate review."  With 
respect to the limitation referred to in 38 C.F.R. § 3.103(a) 
the Board observes that, in October 2002, the appellant was 
notified that her case was being certified to the Board.  
Accordingly, due process requires that the claim be remanded 
to the RO to schedule a hearing.  38 C.F.R. § 20.904(a) 
(2003).

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate her claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

The RO has provided the appellant with the regulations 
implementing the VCAA.  But the RO still needs to provide her 
with specific information concerning what additional 
information she needs to submit to establish entitlement to 
service connection for cause of the veteran's death and what 
information VA will attempt to obtain as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board further notes that the duty to assist includes 
obtaining additional treatment records and a medical opinion 
when necessary for an adequate determination.  The last 
treatment record in the claims file is a VA hospital report 
dated in September 1980.  The RO should ask the appellant to 
identify the veteran's health care providers during the last 
five years of his life, to sign authorizations for release of 
records, and to associate any records obtained with the 
claims file.  Since Dr. Beaman indicates that the veteran's 
polio may have contributed to his death, once recent 
treatment records have been added to the claims file, the RO 
should have it reviewed by a medical specialist(s) in 
respiratory and vascular disease so as to express an opinion 
as to whether the veteran's service-connected poliomyelitis 
with residual paralysis of both lower extremities caused or 
contributed to the ultimate cause of the veteran's death.

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice provisions of the VCAA and 
affording the appellant due process.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, for the above reasons, a 
remand to the RO is required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should schedule the appellant 
for an RO hearing.  After the hearing is 
conducted, or if the appellant withdraws 
her hearing request or fails to report 
for the scheduled hearing, the following 
development should be done before 
returning the case to the Board for 
further appellate review.

2.  After completion of 1 above, the RO 
should ask the appellant to identify all 
VA and non-VA health care providers, 
including nursing homes, that treated the 
veteran during the five years immediately 
preceding his death in July 2000.  The RO 
should attempt to obtain records from 
each health care provider she identifies 
and indicates may still have records 
available, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran's claim file to be reviewed by a 
medical specialist(s) in respiratory and 
vascular disease so as to express an 
opinion as to whether the veteran's 
service-connected poliomyelitis with 
residual paralysis of both lower 
extremities caused or contributed to the 
ultimate cause of the veteran's death.  
Send the claims folder and this REMAND to 
the specialist(s) for review, and he/she 
should so indicate in the report.  After 
reviewing the record, in particular the 
history described in the remand section 
of this decision, please furnish an 
opinion with supporting rationale, as to 
the following questions:

(1) Is it at least as likely as not (50 
percent likelihood or greater) that the 
veteran's poliomyelitis with residual 
paralysis of both lower extremities 
caused, hastened, or substantially and 
materially contributed to his death?

(2) If the cause of the veteran's death 
is attributed to multiple factor/events, 
please describe such factors/events.

Any medical opinion should be based on 
factual findings and not on speculation.  
The specialist(s) should clearly outline 
the rationale and discuss the medical 
principles involved for any opinion 
expressed.  All pertinent clinical 
findings should be reported in detail.

3.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



